Citation Nr: 1704823	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-37 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating, in excess of 20 percent, for right C8 radiculopathy.

3. Entitlement to a compensable rating for slight shell fragment wound, right upper trapezius muscle.

4. Entitlement to a compensable rating for slight shell fragment would, left thoracic area of mid back.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2015 the Board decided the Veteran's claims.  The Court of Veterans Appeals (Court), however, partially vacated and remanded the Veteran's claims to the Board in May 2016.

The issues of increased ratings for radiculopathy and slight shell wounds are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD are approximated for the appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.
Pertinent Law

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 30 percent.  For the following reasons, the Board finds an increase to 50 percent disability rating warranted.
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently in receipt of a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

Regarding occupational impairment, the August 2009 VA examination noted that the Veteran engaged in farming and cattle ranching while working as a section worker on railroads for 32 years.  He reported working numerous hours.  The Veteran retired from the railroad in 2004 because of nonservice-connected back and knee problems.  He stated that he still did some part-time farming work.  The examiner determined that the Veteran's PTSD symptoms would likely cause transient or mild decreases in work efficiency.  The August 2010 VA examination noted that since retiring from the railroad, the Veteran had been helping his brother by doing some farming work.  Because of the physical disabilities, the Veteran could not do a lot of the physical work, but he could do other work to help his brother which helped to keep him busy.  The examiner noted the Veteran's PTSD symptoms would likely cause transient or mild decreases in work efficiency as his symptoms were mild.  The December 2011 and March 2013 VA examinations noted the Veteran suffered from occupational impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress.  The Veteran further indicated that he was involved with some funerals as a part of the American Legion.  It was again noted that the Veteran retired in 2004 from Burlington Northern Rail Road for medical reasons.

With respect to social impairment, the August 2009 VA examination noted that the Veteran had been married for 36 years, and he had three children and six grandchildren.  The Veteran also stated that he liked to get together with friends and play cards and watch television.  The Veteran's parents were noted to be alive, and he stated that he saw them often, and his whole family was quite close.  The examiner stated that there was some mild constriction in social and interpersonal relationships and some decrease in leisure activities and some constriction in quality of life as a result of the Veteran's persistent symptoms.  A June 2010 private psychological evaluation noted that the Veteran was without ability or motivation to do much, and that his motivation, judgment, and confidence had all declined.

The August 2011 VA examination noted that the Veteran and his wife enjoyed spending time with their six grandchildren.  The examiner noted the Veteran suffered from social impairment due to mild or transient symptoms.  The December 2011 and March 2013 examinations noted that the Veteran had been married for almost 40 years, and the Veteran and his wife saw their children and grandchildren quite often.  It was noted that the Veteran enjoyed amiable relations with his wife and grandchildren.  Additionally, the Veteran's mother and father lived in town, and the Veteran was close to his siblings.  The Veteran's relations with his family were fairly close.

The August 2009 VA examination noted that the Veteran suffered from recurrent distressing dreams of in-service events and made efforts to avoid triggering events.  It was noted that the Veteran was diagnosed with hypervigilance and a startle response that were troublesome and intrusive thoughts were a problem.  The August 2010 VA examination noted that the Veteran was cooperative and friendly with an appropriate affect and good mood.  There was no evidence of delusions and hallucinations.  The Veteran did not report panic attacks, obsessive rituals, homicidal, or suicidal thoughts.

The December 2011 VA examination noted that the Veteran had bad dreams or nightmares with mild intensity one time per month.  The Veteran also experienced mild intrusive thoughts, images, or memories, which he actively tried to suppress once or twice a week.  The Veteran made efforts to avoid talking, thinking, or expressing feelings associated with trauma once or twice a week.  The Veteran made efforts to avoid places, situations, or people associated with anything reminding him of the traumatic events he experienced, and the examiner described this avoidance as having somewhat moderate intensity.  It was noted that the Veteran had restricted affect, some estrangement, some irritability, exaggerated startle response, and hypervigilance.

The March 2013 VA examination noted that while the Veteran had bad dreams and nightmares, they did not meet DSM-IV criteria.  The Veteran experienced intrusive thoughts, images, or memories several times a week.  The Veteran made daily efforts to avoid talking, thinking, or dealing with feelings as well as avoiding places, situations, or people associated with traumatic events he experienced.  The Veteran experienced some estrangement and diminished interest in activities.  The Veteran reported some difficulty with concentration, some exaggerated startle response, and hypervigilance.

In terms of GAF scores, throughout the period on appeal, the Veteran scored GAF scores in the record ranging from 52 to 55, suggesting moderate PTSD symptomatology. 

When considered in its totality, the Board finds that the Veteran's PTSD symptoms merit a 50 percent rating.

The evidence paints a picture of a Veteran struggling with irritability, hypervigilance, decreases in work efficiency (when the Veteran worked), lack of ability or motivation, bad dreams and nightmares, avoidance, mild intrusive thoughts and feelings, and moderate intensity of avoidance of distressing events.  Such symptoms impair the Veteran's reliability and productivity.  Thus, the Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130.

A 70 percent rating is not warranted because the Veteran did not demonstrate occupational and social impairments with deficiencies in most areas: he did not suffer from symptoms such as suicidal ideation, obsessional rituals, near continuous panic or depression, impaired impulse control, or an inability to establish and maintain effective relationships.  Notably, throughout the period on appeal, the Veteran continued to establish and maintain effective relationships with his wife, his children, his grandchildren, his parents, his siblings, and his friends.  The examiners made comments throughout his period on appeal reflecting that, while the Veteran suffered from some constriction in his social relationships, on the whole, he enjoyed fulsome and amiable relationships with his family and friends.  Moreover, the Veteran continued to work part-time through farming with his relatives and volunteering at funerals.

A 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment.  During the pendency of the appeal, the Veteran maintained relationships with his immediate and extended family and continued enjoying relationships and activities with his friends.  Thus, the Board finds that the Veteran does not suffer from total social impairment.  Moreover, consistent with the Veteran's treating records and statements, the examiners specifically noted that the Veteran did not neglect his personal appearance and hygiene, his judgment was not affected, and he did not exhibit delusions or hallucinations.  The examiners made no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  The Board recognizes that the Veteran has suffered from his PTSD; however, his symptoms do not justify a finding of total impairment. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 50 percent rating.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  In addition, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 50 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his PTSD.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as marked interference, with employment over and above that which is already contemplated in the assigned schedular rating.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology for the Veteran's PTSD for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an evaluation of 50 percent, but no higher, is granted for the entire appeal period.


REMAND

The Veteran contends that he is entitled to increased ratings for radiculopathy and gun-shell wound fragments in his right upper trapezius muscle and left thoracic area of the mid back.  For the following reasons, the Board finds remands necessary in order to obtain contemporaneous medical examinations.

Concerning the Veteran's radiculopathy, in a September 2013 note, the Veteran remarked that his condition had worsened since his last examination.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  Accordingly, due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's radiculopathy.

Concerning the Veteran's gun-shell wound fragments, the medical evidence indicates contemporaneous examinations are in order, as his condition has worsened, and his gun-shell wound fragments may affect more body parts than currently reflected in the Veteran's disability ratings.  The Veteran noted that his gun-shell wound fragments cause or aggravate his many lesions and cysts on his neck and left back; his neck and shoulder muscle spasms and tightness, as well as spasms and tightness in his right shoulder muscles.  Accordingly, due to the Veteran's competent claims that his conditions have worsened and extended, new examinations are in order for the Veteran's gun-shell wound fragments.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his C8 radiculopathy.  The examiner is asked to specifically address whether the Veteran's paralysis is complete, or, if incomplete, mild, moderate, or severe.

2. Schedule the Veteran for an examination of his gun-shell wound fragments. The examiner is specifically asked to address the following:

a. Elicit a comprehensive explanation from the Veteran as to the full range of symptoms and affected body parts caused by or aggravated by his gun-shell wound fragments.

***The examiner should particularly focus on the Veteran's lesions and cysts on his neck and left back; neck and shoulder muscle spasms and tightness, and right shoulder muscle spasms and tightness.

b. Whether or not the Veteran suffers from slight, moderate, moderately severe, or severe upward rotation of the scapula and the other muscles in Group 1.

c. Whether or not the Veteran suffers from slight, moderate, moderately severe, or severe depression of arm from vertical overhead to hanging at side or downward rotations of the scapula of the muscles in Group II.

d. Whether or not the Veteran suffers from slight, moderate, moderately severe, or severe elevation and abduction of arm to level of shoulder; act with 1 and 2 of Group II in forward and backward swing of arm of the muscles in Group III.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


